DETAILED ACTION
In response to communication filed on 12/16/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 2,5-6,8,11-12,14 and 17-18 are objected to for informalities.
Claims 2,6,8,12,14, and 18 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2019, 6/19/2020, 9/21/2020, 1/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2,8, and 14 are objected to because of the following informalities:  the claim limitation “an MAC sub-header of an MAC subPDU without L field,” is grammatically incorrect and lacks proper antecedent basis.  The claim should be amended to recite “a MAC sub-header of a MAC subPDU without an L field.”  Appropriate correction is required.
Claims 5,11 and 17 are objected to because of the following informalities: the claim limitation “an MACsubPDU with L field,” is grammatically incorrect and lacks proper antecedent basis.  The claim should be amended to recite “a MAC subPDU with an L field.”  Appropriate correction is required.
s 6,12 and 18 are objected to because of the following informalities: the claim limitation “an MAC sub-header of an MACsubPDU with L field,” is grammatically incorrect and lacks proper antecedent basis.  The claim should be amended to recite “a MAC sub-header of a MAC subPDU with an L field.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2,6,8,12,14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2,8, and 14, the limitation “an MAC sub-header of an MAC subPDU without L field” is indefinite because it is unclear to what the L field is supposed to represent with regards to the MAC subPDU.
Regarding claims 5,11 and 17, the limitation “an MAC subPDU with L field has a bit length of 7 or 15 or 8 or 16 for the L field,” is indefinite because it is unclear to what the L field is supposed to represent with regards to the MAC subPDU.
Regarding claims 6,12, and 18, the limitation “an MAC sub-header of an MAC subPDU with L field” is indefinite because it is unclear to what the L field is supposed to represent with regards to the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	In this case, the claims are directed towards a signal or carrier wave per se because the claims are directed towards a computer readable storage medium and are not limited to non-transitory mediums.  Known in the art, a computer readable mediums can comprise of or can be a signal or carrier wave.  To overcome this rejection, the applicant is advised to amend the claims to recite "the computer readable storage medium being a non-transitory medium".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,4,5,7,10,11,13,16,17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. 2018/0323936)(A1 hereafter) in view of Kashima et al. (US Pub. 2010/0278111)(K1 hereafter).

Regarding claims 1,7,13,19 and 20, A1 teaches a terminal (i.e. user equipment)[refer Fig. 1; 101b][paragraph 0022], comprising a processor [paragraph 0071], a memory [paragraph 0071], a communication interface (it is inherent that devices that communicate comprise of an interface)[refer Fig. 1][paragraph 0030], and one or more programs, the one or more programs are stored in the memory and configured to be executed by the processor [paragraph 0070], and the program comprises instructions for performing the following step [paragraph 0070]: 
receiving a data packet from a transmitting end (i.e. base station)[refer Fig. 1; 101a][paragraph 0024], the data packet comprises a media access control (MAC) protocol data unit (PDU)[paragraph 0024], and the MAC PDU comprises multiple MAC subPDUs (i.e. MAC SDUs or control elements)[refer Fig. 4E][paragraph 026], each of which comprises an MAC sub-header (each MAC SDU or control 
the MAC sub-header comprises a first information field (i.e. F field) used for indicating whether a current MAC subPDU has a format (a MAC subheader can comprise of a format (F) field that indicates a MAC subheader of a received MAC PDU is of a particular format)[paragraph 0045].  
However A1 doesn’t explicitly disclose the MAC sub-header comprises a first information field (i.e. F field) used for indicating whether a current MAC subPDU has a same format as a next adjacent MAC subPDU.
K1 discloses that intermediate sub headers in a MAC PDU comprise of a particular format, including a format field and L field, in which all sub-headers, except for the last one, utilize the F and L fields [paragraph 0026], if an E field is set to 1, an F/L field and another set of fields follow [paragraph 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of A1 for particular formatting of MAC SDUs to incorporate common formatting that can be shared between sub-headers for corresponding payload elements, except for a last sub-header, as taught by K1.  One would be motivated to do so to provide a known means within the field of endeavor to yield predictable results.

Regarding claims 4,10 and 16, A1 fails to disclose that the first information field is located in a first bit of the MAC sub-header.
	A1 notes that sub-headers can comprise of different field layouts depending on different formats and embodiments [refer Figs. 4A-D][paragraph 0046].
	K1 notes that a format used for sub-headers can be defined as LCID,E,R,R or LCID,E,R,R,F,L [paragraph 0026].


Regarding claims 5,11 and 17, K1 teaches in the multiple MAC subPDUs, an MAC subPDU with L field has a bit length of 7 or 15 or 8 or 16 for the L field [paragraph 0045].  

Allowable Subject Matter
Claims 2,6,8,12,14, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  receiving a data packet from a transmitting end that comprises of a MAC PDU comprising multiple MAC subPDUs, each of which comprises of a MAC sub-header, in which in the multiple MAC subPDUs, a MAC sub-header of a MAC subPDU without an L field comprises of a second information field and a LCID field, where the second information field is used for indicating whether the LCID field is read at the receiving end.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US Pub. 2019/0132066) discloses that a wireless device can receive one or more MAC PDU sub-headers that comprise of a first field, and one or more random access responses (RAR) corresponding to each sub-header, the first field can be a random access preamble (RAP) identifier associated with the RAP if it is detected, otherwise, it can be a predefined format [paragraph 0357].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412